Citation Nr: 1532569	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for papillary cell carcinoma of the thyroid, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran had active service from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied service connection for posttraumatic stress disorder (PTSD) and papillary cell carcinoma of the thyroid.  In May 2012, the Veteran testified at a Travel Board hearing at the RO.  In September 2012, the Board remanded the appeal for additional development.  In a subsequent June 2013 rating decision, the RO granted service connection for PTSD and therefore this claim is no longer in appellate status.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012 the Board remanded the claim of service connection for papillary cell carcinoma of the thyroid, to include as due to exposure to ionizing radiation, for the AOJ to develop the Veteran's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311.  However, while the AOJ undertook some of this development while the appeal was in remand status, it did not obtain a dose estimate as required by 38 C.F.R. § 3.311(a) or obtain a medical opinion from the Under Secretary for Benefits as required by 38 C.F.R. § 3.311(b).  Therefore, the Board finds that a remand to undertake this needed development is required.  Id; also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

The Board also finds that a remand is required because, while the July 2009 statement of the case (SOC) reported that the AOJ undertook an electronic review of the Veteran's July 2007 through July 2009 treatment records from the San Francisco VA Medical Center and the June 2014 supplemental statement of the case (SSOC) reported that it undertook an electronic review of his May 25, 2011, to June 3, 2014, VA treatment records, it does not appear that the records themselves were associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  While the appeal is in remand status, any other outstanding VA and private treatment records should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associated with the claims file all of the Veteran's July 2007 to the present treatment records from the San Francisco VA Medical Center that have not already been associated with the claims file.

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service exposure to ionizing radiation and any in-service and post-service lung problems caused by this exposure.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Thereafter, the AOJ should develop the Veteran's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311 to include obtaining a radiation dose estimate. 

5.  After completion of all requested and necessary development, the AOJ should review the record in light of all the evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a SSOC.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

